Title: The General Court to the Massachusetts Delegates, 24 October 1775
From: Massachusetts General Court
To: Continental Congress, Massachusetts delegates,Adams, John


     
      
       24 Oct. 1775
      
     
     The General Court of the Colony which you represent in Congress, now incloses you an application, made to your Honorable Assembly for a Grant of the sum therein mentioned: which application you will lay before said Congress or not, as you shall judge prudent. The frequent calls this Colony has been obliged to attend to in support of the Army, together with those daily made for that purpose, renders it of the greatest importance to it, to have an immediate Grant of the Money applied for. This Court therefore desires your Particular Care and attention in procuring the same, according to the best of your prudence and the true interest of your Constituents.
    